UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-PX REPORT ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07322 The Integrity Funds (Exact name of registrant as specified in charter) Address of Registrant: 1 Main Street North Minot, ND 58703 Name and Address of Agent for Service: Brent Wheeler, Mutual Fund Chief Compliance Officer Kevin Flagstad, Investment Adviser Chief Compliance Officer 1 Main Street North Minot, ND 58703 Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: December 31st Date of reporting period: July 1, 2016 through June 30, 2017 Williston Basin/Mid-North America Stock Fund (Classes A, C, and I) WILLIAM COS INC ISIN US9694571004 Meeting Date 23-Nov-16 Ticker WMB Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect Alan S. Armstrong Management For For For 1B. Elect Stephen W. Bergstrom Management For For For 1C. Elect Stephen I. Chazen Management For For For 1D. Elect Kathleen B. Cooper Management For For For 1E. Elect Peter A. Ragauss Management For For For 1F. Elect Scott D. Sheffield Management For For For 1G. Elect Murray D. Smith Management For For For 1H. Elect William H. Spence Management For For For 1I. Elect Janice D. Stoney Management For For For 2. Ratification of Auditor Management For For For 3. Advisory Vote on Executive Compensation Management For For For FMC TECHNOLOGIES INC. ISIN US30249U1016 Meeting Date 05-Dec-16 Ticker FTI Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1. Merger/Acquisition Management For For For 2. Right to Adjourn Meeting Management For For For 3. Advisory Vote on Golden Parachutes Management For For For 4. Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For DIAMONDBACK ENERGY INC ISIN US25278X1090 Meeting Date 07-Dec-16 Ticker FANG Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1. Increase of Authorized Common Stock Management For Against Against SPECTRA ENERGY CORP ISIN US8475601097 Meeting Date 15-Dec-16 Ticker SE Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1. Merger/Acquisition Management For For For 2. Advisory Vote on Golden Parachutes Management For For For 2 ENBRIDGE INC ISIN CA29250N5507 Meeting Date 15-Dec-16 Ticker ENB Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 01. Merger/Acquisition Management For For For 02. Amendments to By-Law No. 1 Pursuant to Merger Management For For For RSP PERMIAN INC ISIN US74978Q1058 Meeting Date 24-Feb-17 Ticker RSPP Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1. Merger/Acquisition Management For For For 2. Right to Adjourn Meeting Management For For For TESORO CORP. ISIN US8816094085 Meeting Date 24-Mar-17 Ticker TSO Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1. Stock Issuance for Merger Management For For For 2. Increase of Authorized Common Stock Management For For For 3. Right to Adjourn Meeting Management For For For SCHLUMBERGER LTD. ISIN BRSLBGBDR003 Meeting Date 05-Apr-17 Ticker SLB Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect Peter L.S. Currie Management For For For 1B. Elect Miguel M. Galuccio Management For For For 1C. Elect V. Maureen Kempston Darkes Management For For For 1D. Elect Paal Kibsgaard Management For For For 1E. Elect Nikolay Kudryavtsev Management For For For 1F. Elect Helge Lund Management For For For 1G. Elect Michael E. Marks Management For For For 1H. Elect Indra K. Nooyi Management For For For 1I. Elect Lubna S. Olayan Management For For For 1J. Elect Leo Rafael Reif Management For For For 1K. Elect Tore I. Sandvold Management For For For 1L. Elect Henri Seydoux Management For For For 2. Advisory Vote on Executive Compensation Management For For For 3. Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For 4. Approval of Financial Statements/Dividends Management For For For 5. Ratification of Auditor Management For For For 6. Approval of the 2017 Omnibus Stock Incentive Plan Management For For For 7. Amendment to the Discounted Stock Purchase Plan Management For For For 3 PATTERSON UTI ENERGY INC ISIN US7034811015 Meeting Date 20-Apr-17 Ticker PTEN Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1. Merger/Acquisition Management For For For 2. Right to Adjourn Meeting Management For For For RPC, INC. ISIN US7496601060 Meeting Date 25-Apr-17 Ticker RES Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1.1. Elect R. Randall Rollins Management For For For 1.2. Elect Henry B. Tippie Management For Withhold Against 1.3. Elect James B. Williams Management For For For 2. Ratification of Auditor Management For For For 3. Advisory Vote on Executive Compensation Management For For For 4. Frequency of Advisory Vote on Executive Compensation Management 3 Years 1 Year Against ARCHROCK INC ISIN US30225X1037 Meeting Date 26-Apr-17 Ticker AROC Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1.1. Elect Ann-Marie N. Ainsworth Management For Withhold Against 1.2. Elect Wendell R Brooks Management For Withhold Against 1.3. Elect D. Bradley Childers Management For For For 1.4. Elect Gordon T. Hall Management For For For 1.5. Elect Frances Powell Hawes Management For Withhold Against 1.6. Elect J.W.G. Honeybourne Management For For For 1.7. Elect James H. Lytal Management For For For 1.8. Elect Mark A. McCollum Management For Withhold Against 2. Ratification of Auditor Management For For For 3. Approval of the 2017 Employee Stock Purchase Plan Management For For For 4. Advisory Vote on Executive Compensation Management For For For 5. Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For EXTERRAN CORP ISIN Meeting Date 27-Apr-17 Ticker EXTN Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1.1. Elect William M. Goodyear Management For Withhold Against 1.2. Elect James C. Gouin Management For Withhold Against 1.3. Elect John P. Ryan Management For Withhold Against 1.4. Elect Christopher T. Seaver Management For Withhold Against 1.5. Elect Mark R. Sotir Management For For For 1.6. Elect Richard R. Stewart Management For For For 1.7. Elect Andrew J. Way Management For For For 1.8. Elect Ieda Gomes Yell Management For For For 2. Ratification of Auditor Management For For For 3. Advisory Vote on Executive Compensation Management For For For 4. Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For 4 BAKER HUGHES INC. ISIN US0572241075 Meeting Date 27-Apr-17 Ticker BHI Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect Gregory D. Brenneman Management For For For 1B. Elect Clarence P. Cazalot, Jr. Management For For For 1C. Elect Martin S. Craighead Management For For For 1D. Elect William H. Easter III Management For For For 1E. Elect Lynn L. Elsenhans Management For For For 1F. Elect Anthony G. Fernandes Management For For For 1G. Elect Claire W. Gargalli Management For For For 1H. Elect Pierre J. Jungels Management For For For 1I. Elect James A. Lash Management For For For 1J. Elect J. Larry Nichols Management For For For 1K. Elect James W. Stewart Management For For For 1L. Elect Charles L. Watson Management For For For 2. Advisory Vote on Executive Compensation Management For For For 3. Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For 4. Ratification of Auditor Management For For For 5. Shareholder Proposal Regarding Counting Abstentions Shareholder Against Against For CENTERPOINT ENERGY INC. ISIN US15189T2069 Meeting Date 27-Apr-17 Ticker CNP Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect Milton Carroll Management For For For 1B. Elect Michael P. Johnson Management For For For 1C. Elect Janiece M. Longoria Management For For For 1D. Elect Scott J. McLean Management For For For 1E. Elect Theodore F. Pound Management For For For 1F. Elect Scott M. Prochazka Management For For For 1G. Elect Susan O. Rheney Management For For For 1H. Elect Phillip R. Smith Management For For For 1I. Elect John W. Somerhalder II Management For For For 1J. Elect Peter S. Wareing Management For For For 2. Ratification of Auditor Management For For For 3. Advisory Vote on Executive Compensation Management For For For 4. Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For 5 WHITING PETROLEUM CORP ISIN US9663871021 Meeting Date 02-May-17 Ticker WLL Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1.1. Elect Philip E. Doty Management For For For 1.2. Elect Carin S. Knickel Management For For For 2. Advisory Vote on Executive Compensation Management For For For 3. Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For 4. Ratification of Auditor Management For For For INDEPENDENCE CONTRACT DRILLING INC ISIN US4534153097 Meeting Date 02-May-17 Ticker ICD Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1.1. Elect Thomas R. Bates, Jr. Management For For For 1.2. Elect Byron A. Dunn Management For For For 1.3. Elect James Crandell Management For For For 1.4. Elect Matthew D. Fitzgerald Management For Withhold Against 1.5. Elect Daniel F. McNease Management For For For 1.6. Elect Tighe A. Noonan Management For For For VALERO ENERGY CORP. ISIN US91913Y4070 Meeting Date 03-May-17 Ticker VLO Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect H. Paulett Eberhart Management For For For 1B. Elect Joseph W. Gorder Management For For For 1C. Elect Kimberly S. Greene Management For For For 1D. Elect Deborah P. Majoras Management For For For 1E. Elect Donald L. Nickles Management For For For 1F. Elect Philip J. Pfeiffer Management For For For 1G. Elect Robert A. Profusek Management For For For 1H. Elect Susan Kaufman Purcell Management For For For 1I. Elect Stephen M. Waters Management For For For 1J. Elect Randall J. Weisenburger Management For For For 1K. Elect Rayford Wilkins Jr. Management For For For 2. Ratification of Auditor Management For For For 3. Advisory Vote on Executive Compensation Management For For For 4. Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For PHILLIPS 66 6 ISIN US7185461040 Meeting Date 03-May-17 Ticker PSX Item Proposal Proponent Mgmt Rec Vote For/Against Mgmt 1A. Elect William R. Loomis, Jr. Management For For For 1B. Elect Glenn F. Tilton Management For For For 1C. Elect Marna C. Whittington Management For For For 2. Ratification of Auditor Management For For For 3. Advisory Vote on Executive Compensation Management For For For U.S.
